      Case 4:19-cv-03183 Document 1 Filed on 08/23/19 in TXSD Page 1 of 5



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

UNITEDHEALTHCARE INSURANCE                    §
COMPANY,                                      §
                                              §
       Plaintiff,                             §
                                              §
v.                                            §     C.A. NO. 4:19-CV-3183
ROBERT A. FERGUSON,                           §
                                              §
       Defendant.                             §


                                     COMPLAINT

       Plaintiff UnitedHealthcare Insurance Company (“UHIC”), files its complaint

against Defendant Robert A. Ferguson (“Ferguson”) and states:


                                          PARTIES

       1.     UHIC. UHIC is a Connecticut corporation with its principal place of

business in Hartford, Connecticut.

       2.     Defendant. Upon information and belief, Ferguson is a resident of Cypress,

Texas and may be served with process at 10922 Crossview Lake Dr., Cypress, Texas

77433-5140.

                            JURISDICTION AND VENUE

       3.     Jurisdiction. The Court has subject matter jurisdiction of this case under

28 U.S.C. § 1332, inasmuch as the amount in controversy exceeds $75,000.00 and is

between parties of diverse citizenship.



COMPLAINT                                                                         Page 1
      Case 4:19-cv-03183 Document 1 Filed on 08/23/19 in TXSD Page 2 of 5



       4.      Venue. Venue is proper pursuant to 28 U.S.C. § 1391 because a substantial

part of the events and/or admissions giving rise to the claim occurred in this district, and

the underlying contract giving rise to the debt was delivered and signed by Ferguson in

this district. Further, Defendant is a resident of this district.


                                    OPERATIVE FACTS

       5.      Agent Agreement. Ferguson and UHIC entered into a valid and

enforceable written Agent/Agency Agreement (the “Agent Agreement”), effective April

9, 2005, that, among other things, authorized Ferguson to solicit applications for health

insurance and non-medical insurance (e.g., life, disability, vision, and dental insurance)

for UHIC for approval or rejection. UHIC compensated Ferguson for his services through

the payment of commissions on policies issued by UHIC and secured by Ferguson.

       6.      UHIC may Correct Overpayments Retroactively. Section 3.4 of the

Agent Agreement provides UHIC may terminate or amend any commission payable to

Ferguson at any time, in UHIC’s sole discretion. Section 3.6 of the Agent Agreement

provides UHIC may correct an overpayment error, ask for repayment, and Ferguson must

promptly return any overpayments to UHIC. The Agent Agreement further provides that

Ferguson must reimburse UHIC for all costs and attorney’s fees incurred in collecting

any such debt.

       7.      Ferguson’s Indebtedness. Ferguson was the Chief Financial Officer

(“CFO”) for Worldwide Oilfield Machine, Inc. (“WOM”). Ferguson also worked as an

insurance broker for UHIC under the Agent Agreement, and Ferguson received


COMPLAINT                                                                             Page 2
      Case 4:19-cv-03183 Document 1 Filed on 08/23/19 in TXSD Page 3 of 5



commissions from UHIC for the Group Policy issued by UHIC to WOM.                     When

Ferguson retired from WOM in 2016, upon information and belief, WOM removed him

as agent of record and no further commissions would be payable after April 2017. UHIC

mistakenly paid thousands in commissions to Ferguson thereafter until January 2019.

UHIC learned of the foregoing in January 2019, and that all commissions paid by UHIC

to Ferguson after April 2017, totaling $378,529.21, were paid to Ferguson in error.

Despite demand by UHIC beginning on March 22, 2019, Ferguson has failed and refused

to refund to UHIC the aforementioned commission indebtedness. UHIC has notified

Ferguson of the indebtedness, but Ferguson has refused to fulfill his obligations under the

Agent Agreement and remit same to UHIC. Indeed, UHIC has complied with the terms of

the Agent Agreement and satisfied all conditions precedent to the filing of this action.

       8.     Account Balance. Ferguson’s compensation indebtedness to UHIC

amounts to $378,529.21.


                                 CAUSES OF ACTION

       1.     Breach of Contract. UHIC notified Ferguson of the overpayment, and

UHIC made a demand for return of the overpayment. Ferguson has failed and refused to

comply with UHIC’s demand, breaching his obligation under the Agent Agreement o

promptly remit any amounts overpaid by UHIC. Ferguson has breached the Agent

Agreement for which UHIC now sues, and UHIC employed the undersigned attorneys to

prosecute this action. UHIC is entitled to recover its attorneys’ fees and costs from

Ferguson pursuant to the Agent Agreement and TEX. CIV. PRAC. & REM. CODE § 38.001,


COMPLAINT                                                                             Page 3
      Case 4:19-cv-03183 Document 1 Filed on 08/23/19 in TXSD Page 4 of 5



et seq., for which it now sues.

       2.     Money Had and Received. Ferguson holds money, the $378,529.21 in

commissions paid by UHIC to Ferguson, that belongs to UHIC in equity and good

conscience. UHIC now sues for the return of these commissions by Ferguson, along with

interest and court costs.


                                  RELIEF REQUESTED

       3.     Prayer. Plaintiff UHIC respectfully requests the following relief:

              (a)     That Ferguson be served with summons and be
                      required to answer in the time and manner
                      prescribed by law;

              (b)     That the Court enter a judgment against
                      Ferguson for the indebtedness owed to UHIC,
                      plus pre-judgment and post-judgment interest as
                      provided by law and attorneys’ fees and costs;

              (c)     That UHIC has such other and further relief,
                      both general and special, at law and in equity, to
                      which it may show itself justly entitled.




COMPLAINT                                                                          Page 4
     Case 4:19-cv-03183 Document 1 Filed on 08/23/19 in TXSD Page 5 of 5




Dated: August 23, 2019           Respectfully submitted,

                                 By: /s/ Andrew G. Jubinsky
                                      Andrew G. Jubinsky
                                      Texas Bar No. 11043000
                                      Fed I.D. No. 8603
                                      andy.jubinsky@figdav.com
                                      Attorney-in-Charge

                                 Of Counsel:
                                 Charles M. Gearing
                                 Texas Bar No. 24069774
                                 Fed. I.D. No. 140831
                                 charles.gearing@figdav.com

                                 FIGARI + DAVENPORT, L.L.P.
                                 901 Main Street, Suite 3400
                                 Dallas, Texas 75202
                                 Telephone: (214) 939-2000
                                 Facsimile: (214) 939-2090

                                 ATTORNEYS FOR PLAINTIFF
                                 UNITEDHEALTHCARE INSURANCE COMPANY




COMPLAINT                                                                  Page 5
